ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
Direct Project, Inc.                         )      ASBCA Nos. 59021, 59022, 59023
                                             )                 59024,59192,59264
Under Contract No. NND11FF07C                )

APPEARANCE FOR THE APPELLANT:                       William L. Bruckner, Esq.
                                                     Bruckner Law Firm, APC
                                                     San Diego, CA

APPEARANCES FOR THE GOVERNMENT:                     Scott Barber, Esq.
                                                     NASA Chief Trial Attorney
                                                    Richard J. McCarthy, Esq.
                                                     Senior Attorney
                                                     Washington, DC

                                ORDER OF DISMISSAL

        On 26 August 2014, appellant filed a Request for Dismissal with Prejudice,
indicating that these appeals have been settled and that appellant has received payment of
the settlement amount.

      WHEREFORE, ASBCA Nos. 59021, 59022, 59023, 59024, 59192 and 59264 are
hereby dismissed with prejudice.

       Dated: 28 August 2014



                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 59021, 59022, 59023, 59024,
59192, 59264, Appeals of Direct Project, Inc., rendered in conformance with the Board's
Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals